Ezekiel Fogg plaint. agt Hudson Leverett Defendt in an action of defamation for slandering & defaming the name of the sd Fogg, by wrongfully & unjustly chargeing him the saide Fogg to bee a traytor to the Country & that hee would clap the sd Fogg a close prison1 with many other threatning words & Language to the great defamation of the sd Fogg as will appeare by sufficient evidence & is in the valuation of credit & Forreign repute to the plaints damage Five hundred pounds as abouesd wth all other due damages according to attachmt dat. April: 7° 1676. . . . The Jury . . . founde for the Defendt costs of Court being twelve Shillings & two pence.
Execucion issued May: 17° 1676.